DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/336, 285. Claims 1-20 are currently pending.

Claim Objections
	Claim 8 is objected to because of the following informalities:  line 3, “such at the second subset” appears to be a typographical error. For examination purposes it is interpreted that the intended limitation should be “such that the second subset”. Appropriate correction is required.
	Claim 12 is objected to because of the following informalities:  line 1, “retraceable” appears to be a typographical error. For examination purposes it is interpreted that the intended limitation should be “retractable”. Appropriate correction is required.
	Claim 16 is objected to because of the following informalities:  line 18, “is prevented from contacting” should be “are prevented from contacting”. Appropriate correction is required.
	Claim 18 is objected to because of the following informalities:  line 4, “comprises vehicle engagement surface” appears to be a typographical error. For examination purposes it is interpreted that the intended limitation should be “comprises a vehicle engagement surface”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4-6, 9, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cheek et al. (US 4658933 A).
	Regarding claim 1, Cheek et al. disclose:
A vehicle arm adapter (universal hoist adapter 10, figure 1), comprising: 
	(i) a base member (housing 18, figure 1) configured to selectively couple to a lifting arm (ram 12, figure 1) of a vehicle lift (vertical hoist for accommodating the lifting of motor vehicles, Abstract); 
	(ii) a platform assembly (support platform 14, traction pad 22, traction pad arm 20, figure 2) coupled to the base member (18), wherein the platform assembly comprises a vehicle engagement surface (top of traction pad 22, figure 2), wherein the platform assembly is configured, while the base member is coupled to the lifting arm, to engage and lift a vehicle in coordination with the vehicle lift (see figure 2); and 
	(iii) an adjustable frame retaining assembly (cradles 28) coupled with the platform assembly, wherein the adjustable frame retaining assembly comprises: 
		(a) a first retractable assembly (left axle lift cradle 28, figure 1) comprising a first 			retaining ear body (left axle lift cradle plate 30 and gussets 32, figure 1) comprising a 			first frame retaining surface (arcuate surface at top of left cradle plate 30, figure 1), and 
		(b) a second retractable assembly (right axle lift cradle 28, figure 1) comprising a second 			retaining ear body (right axle lift cradle plate 30 and gussets 32, figure 1) comprising a 			second 	frame retaining surface (arcuate surface at top of right cradle plate 30, figure 1), 	wherein the first retractable assembly (left 28) and the second retractable assembly (right 28) are configured to actuate between an extended configuration (as shown in figure 1) and a retracted configuration (as shown in figure 2), wherein the first frame retaining surface and the second frame retaining surface are configured to cooperatively contain a first subset of vehicle frames (frames of vehicles with fixed rear axles, col. 3, line 68) in the extended configuration (figure 1), 
	wherein the first frame retaining surface and the second frame retaining surface are prevented from contacting a second subset of vehicle frames (frames of vehicles with independent suspension, col. 2, lines 57-58) in the retracted configuration.  

	Regarding claim 4, Cheek et al. further disclose:
wherein the platform assembly comprises a platform (support platform 14, figure 2) and a vehicle engagement pad (traction pad 22, figure 1).  
	Regarding claim 5, Cheek et al. further disclose:
wherein the platform comprises a pair of lips (lips, annotated figure 2, below) that at least partially constrain the vehicle engagement pad (traction pad 22 via traction pad arm 20, figure 2).  

    PNG
    media_image1.png
    338
    520
    media_image1.png
    Greyscale

Figure 2 of Cheek et al. (US 4658933 A), annotated by Examiner
	Regarding claim 6, Cheek et al. further disclose:
wherein the vehicle engagement pad (22) is configured to be selectively removed from the platform (via either bolts 43 or disengagement of traction pad arm 20, figure 2).  
	Regarding claim 9, Cheek et al. further disclose:
wherein the first frame retaining surface (arcuate surface at top of left cradle plate 30) and the second frame retaining surface (arcuate surface at top of left cradle plate 30) are located beneath the vehicle engagement surface (top of traction pad 22) in the retracted position (as shown in figure 2).  
	Regarding claim 12, Cheek et al. further disclose:
wherein the first retractable assembly (left axle lift cradle 28, figure 1) is pivotally coupled with the platform assembly (left cradle 28 is pivotally coupled with support platform 14).  
	Regarding claim 13, Cheek et al. further disclose:
wherein the first retractable assembly (left 28) comprises a pivot pin (left pivot pin 36, figure 1) extending through the first retaining ear body (through left gussets 32).  
	Regarding claim 14, Cheek et al. further disclose:
wherein the first retaining ear body defines a pin hole (through gussets 32) dimensioned to house the pivot pin (36).  
	Regarding claim 15, Cheek et al. further disclose:
wherein the platform assembly defines a pair of recesses (apertures 38, figure 1) housing the respective first retractable assembly and the second retractable assembly (gussets 32 and pivot pins 36 of cradles 28 are housed within apertures 38, see figures 1 and 2).  

	Regarding claim 16, Cheek et al. disclose:
A vehicle arm adapter (universal hoist adapter 10, figure 1), comprising: 
	(i) a base member (housing 18, figure 1) configured to selectively couple to a lifting arm (ram 12, figure 1) of a vehicle lift (vertical hoist for accommodating the lifting of motor vehicles, Abstract); 
	(ii) a platform assembly (support platform 14, traction pad 22, traction pad arm 20, figure 2) coupled to the base member (18), wherein the platform assembly comprises a vehicle engagement surface (top 40, figure 2) defining a pair of recesses (apertures 38, figure 1), wherein the platform assembly is configured, while the base member is coupled to the lifting arm, to engage and lift a vehicle in coordination with the vehicle lift (see figure 2); and 
	(iii) an adjustable frame retaining assembly (cradles 28) coupled with the platform assembly, wherein the adjustable frame retaining assembly comprises: 
		(a) a first retractable assembly (left axle lift cradle 28, figure 1) comprising a first 			retaining body (left axle lift cradle plate 30 and gussets 32, figure 1) at least partially 			housed within a first recess of the pair of recesses (left front aperture 38, figure 1) and 
		(b) a second retractable assembly (right axle lift cradle 28, figure 1) comprising a second 			retaining body (right axle lift cradle plate 30 and gussets 32, figure 1) at least partially 			housed within a second recess of the pair of recesses (right front aperture 38, figure 1),
	wherein the first retractable assembly (left 28) and the second retractable assembly (right 28) are configured to actuate between an extended configuration (as shown in figure 1) and a retracted configuration (as shown in figure 2), 
	wherein the first retractable assembly and the second retractable assembly, while in the extended configuration, are configured to cooperatively contain a first subset of vehicle frames (frames of vehicles with fixed rear axles, col. 3, line 68),
	wherein the first retractable assembly and the second retractable assembly, while in the retracted configuration, is prevented from contacting a second subset of vehicle frames (frames of vehicles with independent suspension, col. 2, lines 57-58) thereby allowing the platform assembly to suitably engage the second subset of vehicle frames.

	Regarding claim 19, Cheek et al. disclose:
A vehicle arm adapter (universal hoist adapter 10, figure 1), comprising: 
	(i) a base member (housing 18, figure 1) configured to selectively couple to a lifting arm (ram 12, figure 1) of a vehicle lift (vertical hoist for accommodating the lifting of motor vehicles, Abstract); 
	(ii) a platform assembly (support platform 14, traction pad 22, traction pad arm 20, figure 2) coupled to the base member (18), wherein the platform assembly comprises a vehicle engagement surface (top 40, figure 2) defining a pair of recesses (apertures 38, figure 1), wherein the platform assembly is configured, while the base member is coupled to the lifting arm, to engage and lift a vehicle in coordination with the vehicle lift (see figure 2); and 
	(iii) an adjustable frame retaining assembly (cradles 28) coupled with the platform assembly, wherein the adjustable frame retaining assembly is configured to actuate between an extended configuration (figure 1) and a retracted configuration (figure 2), 
	wherein the adjustable frame retaining assembly (28), while in the extended configuration, is configured to contain a first subset of vehicle frames (frames of vehicles with fixed rear axles, col. 3, line 68),
	wherein the adjustable frame retaining assembly (28), while in the retracted configuration, is housed within the pair of recesses (38) and prevented from contacting a second subset of vehicle frames (frames of vehicles with independent suspension, col. 2, lines 57-58) thereby allowing the platform assembly to suitably engage the second subset of vehicle frames.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheek et al. (US 4658933 A) in view of Pearson et al. (US 4287965 A).
	Regarding claim 2, Cheek et al. teach:
The vehicle arm adapter of claim 1
	Cheek et al. is silent as to how the base member connects to the lifting arm.
	However, Pearson et al. teach:
A vehicle arm adapter with a base (base 28, figure 2),
wherein the base member (28) comprises a coupling (nut 37, figure 2) configured to selectively couple with the lifting arm (frame 19, figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a coupling as taught by Pearson et al. to join the adapter to the lift arm of Cheek et al. for ease of attachment and removal as well as to have the ability to pivot the adapter into any position that is suitable for lifting different vehicles. 
	Regarding claim 3, Pearson et al. further teach:
wherein the coupling (37) comprises a male threading (set screw 35, figure 2, comprises male threads and is part of the coupling 37).  

	Claims 7-8, 10-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheek et al. (US 4658933 A) in view of Giampaolo (EP 0487145 A1).
	Regarding claim 7, Cheek et al. teach:
The vehicle arm adapter of claim 1.
	Cheek et al. do not teach:
wherein the adjustable frame retaining assembly comprises a latch assembly.
	However, Giampaolo teaches:
A vehicle lift adapter with a retaining assembly,
wherein the adjustable frame retaining assembly comprises a latch assembly (latch 21, figure 2) configured to selectively retain the adjustable frame retaining assembly (central section bar portion 14, figure 2) in the retracted configuration (shown in figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a latch assembly as taught by Giampaolo on the adjustable frame retaining assembly of Cheek et al. to secure the retaining bodies in the retracted position and prevent unwanted movement of the retaining bodies. A latch assembly ensures the retaining body stays in the position preferred and prevents damage to the vehicle caused by the retaining body being in the wrong position.
	Regarding claim 8, Giampaolo further teaches:
wherein the first retractable assembly and the second retractable assembly (central bar portions 14, one shown in figure 2) each comprise a contact surface (top surface of 14 as shown in figure 2) configured to engage the second subset of vehicle frames such at the second subset of vehicle frames drives the first retractable assembly and the second retractable assembly into the retracted configuration (surface 33 is intended to contact part of the vehicle during lifting, if the frame instead rests on the top surface as shown in figure 2, the central bar portion 14 will be driven into the retracted position in seat 13).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the retractable assemblies of Cheek et al. to move into the retracted position if a portion of a vehicle connects with an outer surface to prevent breakage of the retractable assemblies.
	Regarding claim 10, Cheek et al. teach:
The vehicle arm adapter of claim 1.
	Cheek et al. do not teach:
wherein the first retractable assembly comprises a first bias spring.
	However, Giampaolo teaches:
wherein the first retractable assembly comprises a first bias spring (spring 19, figure 2) configured to bias the first retractable assembly (14) into the extended configuration (figure 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bias spring as taught by Giampaolo on the retractable assembly of Cheek et al. to bias the retractable assembly into the extended position to keep the assembly from slipping out of position when the vehicle is being lifted. Slipping during the lifting process can cause damage to the vehicle and the lift as well as injury to the maintenance worker.
	Regarding claim 11, Giampaolo further teaches:
wherein the first bias spring (19) comprises a torsion spring (“torsion spring” col. 3, line 1).  
	Regarding claim 18, Giampaolo further teaches:
wherein the adjustable frame retaining assembly comprises a latch assembly (latch 21, figure 2) configured to latch the first retractable assembly and the second retractable assembly in the retracted configuration.  
	Regarding claim 20, Giampaolo further teaches:
wherein the adjustable frame retaining assembly is biased toward the extended configuration (via spring 19, figure 2).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheek et al. (US 4658933 A) in view of Symiczek (US 20080100015 A1).
	Regarding claim 17, Cheek et al. teach: 
The vehicle adapter arm of claim 16, wherein the first subset of frames comprises a truck frame (col. 1, lines 41-42, “the running track ram lift supports the automobile or truck”), wherein the second subset of frames comprises a unibody frame (col. 1, line 40, “vehicles with unibody construction”). 
	Cheek et al. do not specifically teach that the second subset includes:
a pinch weld frame.  
	However, Symiczek teaches:
A lift configured to raise a vehicle with a pinch weld fame (pinch weld 112, figure 9, via engagement members 130, figure 8)
	It would have been obvious to one of ordinary skill in the art to use the lift of Cheek et al. in the retracted position to engage a vehicle with a pinch weld frame as taught by Symiczek to prevent the load of the vehicle being lifted from being transferred to the pinch weld. Vehicles with pinch weld frames are not designed to carry the weight of the vehicle on the welds, the traction pads would support either side of the frame without allowing contact with the pinch weld when the retractable assemblies are in the retracted position.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-3205977-A, US-20080224107-A1, and US-11352242-B2 are cited to show similar arm adapters for vehicle lifts with retractable bodies. US-4023649-A is cited to show a lift mechanism with a torsion spring. US-20150129820-A1 is cited to show another type of vehicle lift for lifting vehicles with unibodies.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654